The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner gives the following interpretation of the scope of claim 13 as amended.  Currently the claim requires flowing a fluid including particles with a plurality of sizes through a predetermined length of first microchannel in a predetermined direction, the first microchannel having two parallel sidewalls, one top wall and one bottom wall with a rectangular shaped cross-section perpendicular to the direction of flow, wherein the parallel sidewalls are longer than the top and bottom walls, flowing the fluid having passed through the first microchannel through a predetermined length of a second microchannel in the predetermined direction, the second microchannel having two sidewalls and a bottom wall with a triangular shaped cross-section perpendicular to the direction of flow, wherein the bottom wall of the second microchannel is parallel to the bottom wall of the first microchannel; setting a Reynolds number in the second microchannel such that particles of a first size focus at first and second positions and particles of a second size focus at third fourth and fifth positions, wherein the first position is near a vertex where the two sidewalls join and the second position is near a center point of the bottom wall, and wherein the third and fourth positions are respectively near one or the other of the two sidewalls and the fifth position is near the center point of the bottom wall; and separating the particles in second microchannel through an outlet having a plurality of channels including a center channel and at least one side channel located so the first particles passes through the center channel of the outlet and the second particle passes through the at least one side channel of the outlet.  The only structural/orientational relationships required by the claim or that the triangular microchannel is downstream of the rectangular microchannel and that the two bottom walls are parallel.  Additionally, the previously applied Kim and other references of record clearly teach that the location of particles as they pass through microchannels of different shapes depend on the geometrical shape, particle size and/or the flow conditions in the microchannels.    
Additionally with respect to setting a Reynolds number in claim 13, examiner attempted to determine the Reynolds numbers in the previously applied Kim paper since all values were presented in terms of the Rp.  On page 993 of the Kim paper Rp is defined as the Reynolds number, Re, times the square of the ratio of the particle diameter, a, divided by the hydraulic diameter, H.  However, the value of this ratio is not given in the paper.  Thus examiner looked to see if the instant disclosure had any of the a/H values.  Figure 4 of the instant disclosure gives p found in the previously applied Kim reference.  The paragraph bridging the columns of page 1829 teaches a/H values of 0.48, 0.32 and 0.25 for three particle sizes (15, 10, and 8 m, respectively) in a particular triangular channel.  Additionally, figure S-2 gives values for a and H for different particle sizes at different values of a/H.  Of particular relevance to the instant claims is that the ratio a/H is always less than 1 so that its square will also be less than 1.  Since the 9.9 m particle of the previously applied Kim reference is substantially similar to the 10 m particle size of the newly cited Kim paper, examiner attempted to determine the range of Reynolds numbers used in the previously applied Kim paper based of the Rp values shown in figures 3, 6 and S3 if the triangular microchannels of the two paper were similar so that the values of a/H would also be similar.  If Rp is 1 and a/H is 0.32, Re is 1/(0.32)2 = 9.77.  If Rp is 3.2 then Re is 31.25.  Thus the previously applied Kim paper was operating in a Reynolds number range that includes at least some of the Reynolds numbers that are part of the instant description.  Examiner notes that if the previously applied Kim reference had included 15 m particles, it is likely that the properties described in the instant disclosure would have been known prior to the filing of the instant application and impacted the ability of applicant to obtain a patent based on the instant disclosure.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific orientational/structural relationship between the parallel side walls of the rectangular microchannel and the sides and bottom walls of the triangular microchannel, does not reasonably provide enablement for the claims without this orientational/structural relationship.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. As explained above, claim 13 only requires .  

    PNG
    media_image1.png
    119
    700
    media_image1.png
    Greyscale

Additionally, the instant claims are of a scope that the first and second microchannels can have other structure therebetween such as possibly a third microchannel of a different shape and/or geometry.  Figure 1 of the cited Hansson reference shows that for rectangular microchannels all particles focus at two positions that depend on the orientation of the rectangular cross section as follows.  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  Other figures show the results of their investigation of particle flow through the geometry on the right.  In particular, figure 3 and it associated discussion show that for the rectangular geometry, there is a particle size related difference in how the particles focus in the microchannel.  This difference is clearly present at a Re value similar to one used in the instant description.  The figure clearly shows that there is a certain particle size that the device cannot focus.  At that same Re value particles of a size similar to particle B of the instant disclosure, particles focus near all four sides of the device while particles larger that particle A of the instant disclosure still have the same focusing position as those shown in figure 1 of Hansson.  Thus Hansson clearly shows that, at Re values similar to those used in the instant description, a rectangular microchannel also has the ability to differentially focus particles at different equilibrium positions.  
From figure 5a(i) of the previously applied Kim reference it is clear that the focusing location does not depend on the size of the particles for the particular rectangular shape used.  Of the four orientations shown above, the left one is described in the instant disclosure and the Kim 
The two combinations above on the right are a more generalized situation in which the triangular microchannel can have a non-symmetrical shape and the rectangular microchannel can have an orientation that places the parallel side walls of the rectangular microchannel at any angle between zero and 90 degrees with respect to the bottom wall of the triangular microchannel.  Its failure to result in a proper separation of the different sized particles shows that a majority of the possible orientational/structural relationship between the parallel side walls of the rectangular microchannel and the sides and bottom walls of the triangular microchannel 
Claims 13-14 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: as explained above in the rejection under 35 U.S.C. 112(a).
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the “setting a Reynolds number” paragraph of claim 13 “the first size” and “the second size” do not have proper antecedent basis.  
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.  As a result of the amendment, the obviousness and 35 U.S.C. 112(d) rejections have been withdrawn and the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been modified.  The arguments are moot with respect to the withdrawn rejections.
With respect to the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), examiner has evaluated claim 13 and found it to have a scope as set forth above.  However as noted above, the current scope allows quite a bit of variation in the shape of the triangular microchannel and the relative positioning or the two microchannels.  The instant figures show a triangular microchannel having a cross-sectional geometry that places the vertex substantially above the center of the triangular microchannel (see the second full paragraph on page 9 of the instant specification).  However, the current claim language allows for different triangle shapes such as the following.  
    PNG
    media_image3.png
    87
    544
    media_image3.png
    Greyscale
             Each of these triangular cross-sections has a bottom that would be parallel with the claimed 
Additionally, claim 13 appears to be claim/require that the flow is established at a Reynolds number in the triangular microchannel that results in a first set of particles being focused in two positions in the triangular microchannel while a second set of particles is focused a three positions in the triangular microchannel (see instant figures 3-5, the different focusing positions and the overlap of particles focusing along the bottom).  As described above, there are references of record that show that at certain Reynolds numbers, the particles will focus at all side walls of a rectangular microchannel allowing the required focusing positions to be obtained in a triangular microchannel directly follows a rectangular microchannel.  Additionally, it is possible that having the triangular microchannel coupled with the rectangular microchannel with its bottom vertically offset from the bottom of the rectangular microchannel, some particles will focus along the bottom wall even of the tow bottom walls are parallel.  If there are particles focusing along the bottom wall of the triangular microchannel, then it is impossible to separate the particles as both sets of particles will have particles that focus in the center near the bottom of the triangular microchannel and exit through a channel that receives particles from that focusing position.  However, the separation in the instant disclosure occurs because the combination of the rectangular microchannel followed directly by the triangular microchannel eliminates the position at the center of the bottom as one of the possible focusing positions in the triangular microchannel (see figure 6).  That way there is substantially no overlap between the focusing positions in the triangular microchannel resulting in the ability to separate the two sets of particles into different channels of the outlet.  Thus the scope that is enabled by the instant disclosure is one that when the particles flow through the rectangular microchannel followed by the triangular channel, a first particle with a first particles size substantially focuses at a single location near the triangle vertex while a second particle having a second size substantially focuses at two locations along the sidewalls of the triangular microchannel.  Thus the amendment of claim 13 by applicant, while eliminating some of the problems with scope .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is an apparent disclosure by applicant of at least part of the instantly described/claimed invention.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797